DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/27/2022 has been entered.
Claims 1-13 are canceled; claims 14-31 are pending.

Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are not persuasive.
Applicant argues, Huang does not disclose that the STA 410 during the WUR state operates through multiple WUR duty cycles (each including a WUR awake state and a WUR doze state) in which the STA 410 is "configured not to receive buffered downlink traffic data" as recited in amended claim 14. Upon receiving the wake-up packet 430 the STA 410 of Huang receives downlink traffic data and cannot be said to be "configured not to receive buffered downlink traffic data" for multiple WUR duty cycles.

Applicant argues, Huang does not disclose that "each timing of the WUR awake state is aligned with a target WUR Beacon transmission time (TWBTT) of the WUR Beacon transmission in the WUR mode or aligned with the TWBTT with an added time offset" as recited in claim 14.
In response, as noted in the Office action below, Huang’861 discloses enters WUR mode by communicating with a second communication apparatus ([0021] an AP or a peer device in a Wi-Fi network may send both main radio beacons at target beacon transmission times (TBTTs) and LP-WUR beacons at TWBTTs to one or more Wi-Fi devices), wherein each timing of the WUR awake state is aligned with a target WUR Beacon transmission time (TWBTT) of the WUR Beacon transmission in the WUR mode ([0023] device may receive or attempt to receive, using the WUR beacon timing information, one or more LP-WUR beacon frames at target wake-up radio beacon transmission times (TWBTTs) which are defined, at least in part, by the WUR beacon timing information) or aligned with the TWBTT with an added time offset ([0023] receiving a LP-WUR beacon frame after a TWBTT).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 14, 17-21 and 28-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al., US 2018/0049130 (Huang’130) in view of Huang et al., US 2020/0059861 (Huang’861).      
Claim 14, Huang’130 discloses (fig 3, station 300) a communication apparatus, comprising: 
a receiver (fig 3, transceiver) which, in operation and in a Wake-up Radio (WUR) state, receives a WUR Beacon transmission ([0039] legacy power save STAs because legacy power save STAs awaken periodically at a target beacon transmission time (TBTT) to receive beacon),   
the receiver being configured not to receive buffered downlink traffic data during the WUR state ([0038] wake-up packets 430 can be received at the LP-WUR 425 of the STA 410. Upon receiving the wake-up packet 430, the LP-WUR 425 can send a wake-up signal 440, which causes the WLAN radio 420 of the STA 410 to turn on. The WLAN 
wherein, during the WUR state, the communication apparatus continues to operate through multiple WUR duty cycles (fig 7, [0051] the period 706 equals a multiple (e.g., twice) of the beacon intervals, i.e., time between two TBTTs, and the WLAN radio 420 is woken at the start of a TBTT), each WUR duty cycle including a WUR awake state and a WUR doze state (fig 7, [0051] the on/off status of the WLAN radio 420 is shown at 704); and  
circuitry which, in operation: 
determines wake-up operating parameters including a starting point of a duty cycle schedule of the receiver (fig 7, [0051] the on/off status of the WLAN radio 420 is shown at 704), 
wherein the duty cycle schedule specifies a period of the WUR duty cycle (fig 7, [0051] the on/off status of the WLAN radio 420 is shown at 704); and 
but does not explicitly disclose,  
enters WUR mode by communicating with a second communication apparatus, wherein each timing of the WUR awake state is aligned with a target WUR Beacon transmission time (TWBTT) of the WUR Beacon transmission in the WUR mode or aligned with the TWBTT with an added time offset.  
However, as Huang’861 discloses enters WUR mode by communicating with a second communication apparatus ([0021] an AP or a peer device in a Wi-Fi network may send both main radio beacons at target beacon transmission times (TBTTs) and LP-WUR beacons at TWBTTs to one or more Wi-Fi devices), wherein each timing of the 
Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the Huang’130 invention with Huang’861 invention to include the claimed limitation(s) so as to enable the network to send beacon frame at the target wake-up radio beacon transmission times in order for the device to receive the beacon frame at and/or during radio wakeup time.  
Claim 17, Huang’130 as modified discloses the communication apparatus according to claim 14, wherein the wake-up operating parameters include a period of the duty cycle schedule of 2International Application No.: PCT/JP2018/040514the receiver, and the period of the duty cycle schedule is an integer multiple of a WUR Beacon interval or a fraction of the WUR Beacon interval of the WUR Beacon transmission (Huang’130 [0039] STAs awaken periodically at a target beacon transmission time (TBTT) to receive beacons).    
Claim 18, Huang’130 as modified discloses the communication apparatus according to claim 14, wherein one of the wake-up operating parameters is a WUR TSF timer accuracy (Huang’130 [0043] a partial TSF function is included in the mini-beacon transmitted periodically by the AP 405 and received at the LP-WUR 425 of the STA 410).   

Claim 20, Huang’130 as modified discloses the communication apparatus according to claim 14, wherein the wake-up operating parameters are classified into nonconfigurable wake-up operating parameters (Huang’130 [0051] The on/off status of LP-WUR 425 is shown at 702, and the on/off status of the WLAN radio 420 is shown at 704).  
Claim 21, Huang’130 as modified discloses the communication apparatus according to claim 20, wherein the communication apparatus exchanges the nonconfigurable wake-up operating parameters with the second communication apparatus via a synchronization procedure or an association procedure (Huang’130 [0048] Upon the AP 405 transmitting a mini-beacon 606, the STA 410 can correct TSF drift according to algorithms described earlier herein using a partial TSF included in the mini-beacon).   
Claim 28, see claim 14 for the rejection, Huang’130 discloses a method implemented by a communication apparatus, comprising: 
determining wake-up operating parameters including a starting point of a duty cycle schedule and entering Wake-up Radio (WUR) mode by communicating with a second communication apparatus, wherein the duty cycle schedule specifies a period of a WUR duty cycle, and 

receiving a WUR Beacon transmission and refraining from receiving buffered downlink traffic data during the WUR state, 
wherein each timing of the WUR awake state is aligned with a target WUR Beacon transmission time (TWBTT) of the WUR Beacon transmission in the WUR mode or aligned with the TWBTT with an added time offset.   
Claim 29, Huang’130 as modified discloses the communication apparatus according to claim 14, wherein each timing of the starting point of the duty cycle schedule of the receiver is aligned within a margin of Time Synchronization Function (TSF) timer accuracy5 (Huang’130 [0055] TSF accuracy can be computed as plus or minus 600 microseconds and TMBTT is 500 milliseconds, and therefore the early awake time is about 300 microseconds (0.5 multiplied by 600)). 
Claim 30, Huang’130 as modified discloses the communication apparatus according to claim 14, wherein each of timing of a start of the WUR awake state is aligned with the TWBTT of the WUR Beacon transmission in the WUR mode (Huang’861 fig 3, WUR beacon interval, TWBTT) or aligned with the TWBTT with the added time offset (Huang’861 fig 3, TSF 0 indicated offset, WUR beacon interval, TWBTT).  Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the Huang’130 invention with Huang’861 invention to include the claimed limitation(s) so as to enable 
Claim 31, see claim 14 for the rejection, Huang’130 discloses a communication apparatus, comprising: 
a receiver which, in operation and in a Wake-up Radio (WUR) state, receives a WUR Beacon transmission, the receiver being configured not to receive buffered downlink traffic data during the WUR state, 
wherein, during the WUR state, the communication apparatus continues to operate through multiple WUR duty cycles, each WUR duty cycle including a WUR awake state and a WUR doze state; and 
circuitry which, in operation: 
determines wake-up operating parameters including a starting point of a duty cycle schedule of the receiver, 
wherein the duty cycle schedule specifies a period of the WUR duty cycle; and 
enters WUR mode by communicating with a second communication apparatus, wherein each timing of a target WUR Beacon transmission time (TWBTT) of the WUR Beacon transmission in the WUR mode is aligned with the WUR awake state or aligned with the WUR awake state with an added time offset.
Claim(s) 15-16 and 22-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al., US 2018/0049130 (Huang’130) and Huang et al., US 2020/0059861 (Huang’861) in view of Min et al., US 2017/0280498.     
Claim 15, Huang’130 as modified discloses the communication apparatus according to claim 14, 

wherein the circuitry, in operation, determines the wake-up operating parameters via a WUR negotiation procedure, and enters the WUR mode via a WUR mode entry procedure.  
However, as Min discloses wherein the circuitry, in operation, determines the wake-up operating parameters via a WUR negotiation procedure, and enters the WUR mode via a WUR mode entry procedure ([0032] The AP transmitter, main radio and receiver can first negotiate and agree on parameters for the LP-WUR receiver operation, such as center frequency, bandwidth, etc., before the main radio enters the low-power wake-up mode (i.e., the main radio is off and LP-WUR is on)).  
Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the Huang’130 and Huang’861 invention with Min invention to include the claimed limitation(s) so as to enable the network to negotiate on the parameters for receiving WUR beacon in according with the allocated resources in order to enter a wake-up mode.  
Claim 16, Huang’130 as modified discloses the communication apparatus according to claim 14, 
but Huang’130 and Huang’861 invention is silent on,  
wherein the circuitry, in operation, determines the wake-up operating parameters and enters the WUR mode via an integrated WUR negotiation and a WUR mode entry procedure.  
However, as Min discloses wherein the circuitry, in operation, determines the wake-up operating parameters and enters the WUR mode via an integrated WUR 
Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the Huang’130 and Huang’861 invention with Min invention to include the claimed limitation(s) so as to enable the network to negotiate on the parameters for receiving WUR beacon in according with the allocated resources in order to enter a wake-up mode.  
Claim 22, Huang’130 as modified discloses the communication apparatus according to claim 20, 
but Huang’130 and Huang’861 invention is silent on,  
wherein the communication apparatus negotiates the configurable wake-up operating parameters with the second communication apparatus via a WUR negotiation procedure.  
However, as Min discloses wherein the communication apparatus negotiates the configurable wake-up operating parameters with the second communication apparatus via a WUR negotiation procedure ([0032] AP transmitter, main radio and receiver can first negotiate and agree on parameters for the LP-WUR receiver operation, such as center frequency, bandwidth, etc., before the main radio enters the low-power wake-up mode (i.e., the main radio is off and LP-WUR is on)).  
Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the Huang’130 and 
Claim 23, Huang’130 as modified discloses the communication apparatus according to claim 20, 
but Huang’130 and Huang’861 invention is silent on,  
wherein the communication apparatus negotiates the configurable wake-up operating parameters with the second communication apparatus, and enters the WUR mode via an integrated WUR negotiation and WUR mode entry procedure.  
However, as Min discloses wherein the communication apparatus negotiates the configurable wake-up operating parameters with the second communication apparatus, and enters the WUR mode via an integrated WUR negotiation and WUR mode entry procedure ([0032] AP transmitter, main radio and receiver can first negotiate and agree on parameters for the LP-WUR receiver operation, such as center frequency, bandwidth, etc., before the main radio enters the low-power wake-up mode (i.e., the main radio is off and LP-WUR is on), - the transmitting and receiving form an integrated WUR negotiation, an association procedure, and a negotiation procedure).  
Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the Huang’130 and Huang’861 invention with Min invention to include the claimed limitation(s) so as to enable the network to negotiate on the parameters for receiving WUR beacon in order to enter a wake-up mode for proper receiving of the WUR beacon.  

Claim 25, see claim 23 for the rejection, Huang’130 as modified discloses the communication apparatus according to claim 20, wherein the communication apparatus operating in the WUR mode negotiates the configurable wake-up operating parameters with the second communication apparatus via a WUR negotiation procedure.  
Claim(s) 26-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al., US 2018/0049130 (Huang’130) and Huang et al., US 2020/0059861 (Huang’861) in view of Li et al., US 2019/0320388.     
Claim 26, Huang’130 as modified discloses the communication apparatus according to claim 14, 
but Huang’130 and Huang’861 invention is silent on,  
wherein the communication apparatus and a third communication apparatus are associated with the second communication apparatus, and the starting point of the duty cycle schedule of the communication apparatus is different from a starting point of a duty cycle schedule of the third communication apparatus. 
However, as Li discloses wherein the communication apparatus and a third communication apparatus are associated with the second communication apparatus ([0123] Stations in different groups have different duty cycle configuration information and staggered awake windows, without any overlapping part), and the start point of the 
Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the Huang’130 and Huang’861 invention with Li invention to include the claimed limitation(s) so as to enable the network to set different duty cycle for each different type device in order to ensure the device is woken up thereby reducing data transmission delay.  
Claim 27, Huang’130 as modified discloses the communication apparatus according to claim 17, 
but Huang’130 and Huang’861 invention is silent on,  
wherein the communication apparatus and a third communication apparatus are associated with the second communication apparatus, and the period of the duty cycle schedule of the communication apparatus is same as a period of a duty cycle schedule of the third communication apparatus.  
However, as Li discloses wherein the communication apparatus and a third communication apparatus are associated with the second communication apparatus, and the period of the duty cycle schedule of the communication apparatus is same as a period of a duty cycle schedule of the third communication apparatus ([0123] The radio access point groups stations whose duty cycle configuration information is the same to a same group.  Stations in a same group have same duty cycle configuration information).  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DINH NGUYEN whose telephone number is (571)270-3196. The examiner can normally be reached 8:00AM-4:00PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi Kumar can be reached on 571-272-7769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/DINH NGUYEN/Primary Examiner, Art Unit 2647